Citation Nr: 0907051	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left ankle strain.


REPRESENTATION

Appellant represented by:	Michael R. Viterna



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from May 1997 
to May 2001 and from February 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2007 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In December 2008, the CAVC granted a Joint 
Motion for Remand (Joint Motion).  In the December 2008 
Order, the CAVC vacated the Board's August 2007 decision and 
remanded the appeal to the Board for compliance with 
instructions provided in the Joint Motion.  Specifically, the 
Joint Motion stated the Board had not taken into account the 
Deluca factors of pain and its effect on range of motion in 
denying an increased evaluation for the Veteran's ankle 
disability.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that additional evidence was received from 
the Veteran, through his attorney, in January 2009, after the 
CAVC remanded the matter to the Board.  In the transmittal 
letter, the Veteran's attorney asked that the newly submitted 
evidence be sent back to the RO, and that it be reviewed in 
the context of a new VA examination.  However, because the 
Board herein determines that the benefit being sought on 
appeal may now be granted, we will proceed with appellate 
review.  


FINDINGS OF FACT

During the rating period on appeal, the Veteran's left ankle 
disability has been productive of daily pain at a level of 5 
out of 10, with flare-ups of pain 5 or 6 times per month 
reaching a level of 9 out of 10.  Plantar flexion has been 
between 35 and 50 degrees, and dorsiflexion between 0 and 15 
degrees.  The Veteran has indicated an inability to walk or 
stand for prolonged periods of time without pain, and stated 
he was unable to run with his children and often guarded his 
movements because his ankle felt weak and as if it were about 
to "pop".


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for entitlement to an initial 
evaluation of 20 percent for residuals of left ankle strain 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and records from the Salt Lake City VA Medical 
Center (VAMC).  Further, he was afforded VA medical 
examinations in November 2004, December 2004 and March 2006.  
As stated above, since an increased rating is granted in this 
decision, the Board finds that a new VA examination is not 
necessary and would only serve to delay the claim 
unnecessarily.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for Ankle Disability

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The relevant Diagnostic Code (DC) in this case is DC 5271, 
which falls under the schedule of ratings for the 
musculoskeletal system found in 38 C.F.R. § 4.71a.  DC 5271 
specifically addresses limited motion of the ankle.  A 10 
percent evaluation is assigned where there is moderate 
limitation of motion, and a 20 percent evaluation is assigned 
where there is marked limitation of motion.  The maximum 
available evaluation under this particular code is 20 
percent.  Normal range of ankle motion is identified as 
dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 
45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In addition, a higher evaluation may be assigned when the 
competent evidence establishes any additional functional 
limitation due to factors such as pain, weakness, 
incoordination, or fatigability such that the Veteran's 
disability picture is more nearly approximated by the next 
higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).    

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In this case, the Veteran contends he is entitled to a higher 
initial evaluation for residuals of a left ankle strain.  He 
is currently assigned a 10 percent evaluation under DC 5271 
effective from August 3, 2004, the day immediately following 
his release from active duty.

The Board has reviewed the medical evidence covering the time 
period on appeal, as well as the Veteran's statement received 
since the CAVC remand, and now finds that his disability 
picture most nearly reflects the next higher rating category, 
at the 20 percent level, under DC 5271.  

The Veteran's STRs reflect that he twisted his left ankle 
during physical training in October 2003.  He sought 
treatment for his ankle that same month; X-rays from November 
2003 suggested avulsion fracture or ligament tear.  X-rays 
from January 2004 showed abnormal ossification, and a March 
2004 MRI showed a slight abnormality of the talus.  He 
reinjured his ankle in August 2004, and the treating 
physician noted swelling, bruising, and tenderness.  X -rays 
showed soft tissue swelling but no new fracture.  

VA medical examinations to determine the nature and extent of 
the Veteran's left ankle disability were provided in November 
and December 2004, prior to the initial adjudication of the 
claim.  The November 2004 examiner noted no swelling of the 
ankle, plantar flexion to 35 degrees, and dorsal flexion to 
15 degrees.  There was normal weight bearing and gait.  

At the December 2004 VA examination, the Veteran reported 
that his ankle tended to swell after he was on his feet for a 
prolonged period of time, and that he had both medial and 
lateral pain.  He wore an arch support in his shoe.  There 
was full range of motion, no tenderness, and he was able to 
walk on his toes and heels quite well.  The ankle, according 
to the examiner, appeared to be quite stable.  X-rays showed 
no evidence of acute ankle injury.    

In September 2005, the Veteran sought treatment from a 
podiatrist at the Salt Lake City VAMC.  A CT scan of the 
ankle had been conducted in July 2005, and showed an area of 
talar arthritis or disruption on the lateral aspect, on the 
transverse view.  The podiatrist assessed ankle arthritis 
versus a small talar dome lesion.  The Veteran stated he did 
not desire surgery at that time, but wanted to exhaust all 
possible conservative treatment.  The doctor recommended 
customized inserts for better foot control and to alleviate 
ankle pain.

In October 2005, the Veteran followed up at the Salt Lake 
City VAMC podiatry clinic for casting for orthoses.  He 
reported ankle pain for the past 2 years, usually on the 
medial side of the ankle.  He said he was given accommodative 
inserts by a physical therapist the previous month and that, 
as a result, his ankle only hurt twice during that month.  
Dorsiflexion with the knee extended was 0 degrees, while 
dorsiflexion with the knee flexed was 6 degrees.  The 
podiatrist assessed chronic left ankle pain most likely due 
to post-traumatic arthritis.  In addition to braces and 
accommodative inserts, the doctor also discussed surgical 
options with him.  

An additional VA examination was afforded in March 2006.  The 
Veteran said his ankle was very weak and felt as if it could 
roll at any time.  Further, he had pain every day for most of 
the day, at a level of 5 out of 10 on average.  In addition, 
approximately 5 or 6 times a month, he would have hour-long 
flare-ups of pain that reached a level of 9 out of 10, 
precipitated by walking, standing for long periods, and 
cutting the grass, and sometimes nothing would precipitate 
the flare-ups.  Also, the ankle would roll twice a month, 
which also caused a flare-up of pain.  He did not miss any 
work due to his ankle pain, as he worked a desk job.  
Dorsiflexion was 0 degrees with pain at 0 degrees, and 
plantar flexion was 50 degrees with pain at 50 degrees.  
Repetitive motion increased the pain, although repeated 
motion testing did not result in any change in active or 
passive range of motion.  Strength and sensation were normal.  
There was tenderness at the ankle, but the joint was stable.  
The examiner stated there was no additional loss of motion 
due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-up.  The examiner assessed a left 
ankle strain with possible history of avulsion fracture, and 
CT evidence of minimal degenerative change in the 
posterolateral left talus, indicating early osteoarthritis. 

Finally, the Board notes the Statement in Support of Claim, 
on VA Form 21-4138, submitted by the Veteran in January 2009.  
He stated that his ankle always hurts, and that he cannot lay 
down with one foot on top of the other for more than a 
minute, such that he needs to put a pillow between his feet 
to sleep.  Further, he used to be a World National 
racquetball player, but could not play anymore or run due to 
ankle pain.  Sitting and driving caused pain, and he stated 
he is constantly on guard because he feels as if his ankle is 
weak and is going to "pop".  He said he cannot run around 
with his 2 children anymore.  

After reviewing the evidence of record, the Board finds that 
the evidence is in approximate balance as to whether the 
criteria for a rating in excess of 10 percent have been met 
for residuals of a left ankle sprain.  Specifically, while 
the objective range of motion measurements do not show marked 
limited motion of the ankle so as to warrant a 20 percent 
evaluation under DC 5271, the Board has considered the DeLuca 
factors of pain and weakness, and concluded that when these 
factors are taken into consideration, the Veteran's 
disability picture most nearly approximates the next higher 
20 percent rating category.  See DeLuca, 8 Vet. App. 202 
(1995).  In reaching this conclusion, the Board has also 
taken into consideration the CAVC's decision in Vasquez-
Flores v. Peake, where the Court, in discussing notice, 
stated: 

[A] disability rating will be determined by 
applying relevant DCs, which typically provide for 
a range in severity of a particular disability from 
0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and 
their impact upon employment and daily life. 

Vasquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).

In light of the Court's emphasis on effects of disability on 
daily living in Vasquez-Flores, which was decided following 
the Board's August 2007 decision in this case, the Board 
concludes that the Veteran's pain, with consideration of its 
effect on his daily life, warrants the higher rating granted 
herein.

In this regard, the Board notes the Veteran's statement at 
the March 2006 VA examination that he had pain almost all the 
time, with flare-ups 5 or 6 times per month.  Further, he 
stated he had pain with walking or standing for long periods 
of time.  Then, in his January 2009 statement, he described 
having to sleep with a pillow between his feet due to pain, 
and constantly feeling on guard as he felt his ankle might 
"pop".  Finally, he stated he was unable to run around with 
his children.  In light of these effects of the left ankle 
disability on the Veteran's daily life, the Board finds that 
his disability picture more nearly approximates the 20 
percent rating category under DC 5271, with 20 percent being 
the highest available evaluation under this particular 
diagnostic code.  

The Board has also considered whether a higher evaluation 
could be assigned under other potentially applicable codes, 
but can find no basis on which to assign an initial rating in 
excess of 10 percent for the left ankle disability.  There is 
no evidence of ankylosis ratable under DCs 5270 and 5272.  
Despite repeated imaging studies, the Board notes that there 
is no evidence of malunion of the os calcis or astragalus 
ratable under DC 5273, or of astragalectomy residuals ratable 
under DC 5274.  Finally, DC 5010 and 5003, which allow 
traumatic arthritis to be evaluated on the basis of 
limitation of motion and X-ray findings when the limitation 
of motion is noncompensable under the regularly applicable 
diagnostic codes, are not applicable in this case, since the 
Veteran's limitation of motion is assigned a compensable 
evaluation under DC 5271.  Thus, these diagnostic codes are 
not applicable and cannot serve as a basis for a higher 
rating.

Finally, the evidence does not reflect that this disability 
has caused marked interference with employment (beyond that 
already contemplated in the assigned evaluation), or has 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  Indeed, the Veteran stated at the March 2006 
VA examination that he had not missed any days of work due to 
his ankle pain.  Hence, referral for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.    

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased initial evaluation for his left ankle 
disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the original grant of the 
claim for service connection, in August 2004, has the 
condition been more disabling than as currently rated under 
the present decision.


ORDER

An initial 20 percent evaluation for residuals of a left 
ankle strain is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


